Citation Nr: 1409415	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  14-06 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Whether an April 14, 1988 decision of the Board of Veterans' Appeals, which denied service connection for posttraumatic stress disorder (PTSD), should be revised or reversed on the grounds of clear and unmistakable error.

(The issues of entitlement to an effective date earlier than April 23, 2012 for the grant of service connection for PTSD and entitlement to an initial rating in excess of 30 percent for PTSD are is the subject of a separate decision.)


REPRESENTATION

Moving Party represented by:  Patricia Dunn, Attorney


WITNESS AT HEARING ON APPEAL

The Moving Party's wife

ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The moving party served on active duty from May 1966 to March 1979.  This matter is before the Board of Veterans' Appeals (Board) on motion by the moving party alleging clear and unmistakable error in an April 1988 Board decision.

The moving party's spouse testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record.  Also of record is an additional transcript of the hearing that the moving party submitted through his attorney.


FINDINGS OF FACT

1.  In an April 1988 decision, the Board denied entitlement to service connection for PTSD.

2.  In a decision issued concurrently with this decision, the Board granted an earlier effective date of January 23, 1985 for the grant of service connection for PTSD.


CONCLUSION OF LAW

Based upon the grant of an effective date of January 23, 1985 for the award of service connection for PTSD in a concurrently issued Board decision, the moving party's motion for revision or reversal of the April 1988 Board decision on the grounds of CUE is moot.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.400, 20.1400 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that the Court has held that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to claims of CUE in prior Board decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  Therefore, further discussion of the VCAA is unnecessary. 

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).  However, a final Board decision may be revised or reversed on the grounds of clear and unmistakable error (CUE).  38 U.S.C.A. § 7111(a) (West 2002).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

In this case, in a separate but concurrently issued decision, the Board granted an earlier effective date of January 23, 1985 for the award of service connection for PTSD.  Because January 23, 1985 is the earliest possible effective date for the grant of service connection for PTSD, the moving party has been awarded the maximum benefit in this case.  38 C.F.R. § 3.400.  As such, the issue of whether there was CUE in the April 1988 Board decision which denied service connection for PTSD is moot.  38 C.F.R. § 20.1400.


ORDER

The claim for CUE in the April 14, 1988 Board decision, which denied service connection for PTSD, is dismissed.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


